  Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 1 of 9 PageID #:1081




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


JAMES STEWART,                               No. 18-cv-03916

       Plaintiff,                            Judge John F. Kness

              v.

CREDIT CONTROL, LLC;
RESURGENT CAPITAL SERVICES,
L.P.; EXPERIAN INFORMATION
SOLUTIONS, INC.; and LVNV
FUNDING, LLC.

       Defendants.


                    MEMORANDUM OPINION AND ORDER

      In this multi-count action against various financial services entities, Plaintiff

James Stewart, acting pro se, contends that the defendants violated his rights in

obtaining Stewart’s consumer credit report. In particular, Stewart alleges that

Defendant Credit Control, LLC, violated the Fair Credit Reporting Act (“FCRA”)

when it procured Stewart’s credit report from the consumer reporting agency

Experian Information Solutions, Inc. According to Stewart, Credit Control lacked a

“permissible purpose” under the FCRA in pulling his credit report. Credit Control

disagrees and moves to dismiss Count I of Stewart’s First Amended Complaint

(“FAC”) on the basis that it had a “permissible purpose”—namely, collecting on a

debt—when it obtained Stewart’s credit report.

      Credit Control is correct: Stewart’s own exhibits to the FAC establish that
  Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 2 of 9 PageID #:1082




Credit Control obtained Stewart’s credit report for the permissible purpose of

collecting a debt. Numerous courts have explained that pulling a consumer’s credit

report in an effort to collect a debt does not violate the FCRA. Given this well-

established law, the allegations of the FAC show that Credit Control did not violate

the FCRA. Stewart has, therefore, failed to state a plausible claim, and Credit

Control’s motion to dismiss must be granted. This dismissal is without prejudice,

however, meaning that Stewart will be given the opportunity to make one more

attempt at pleading a viable claim against Credit Control.

                                  BACKGROUND

      LVNV Funding, LLC hired Credit Control, a debt collector, to collect on a debt

Stewart owed to LVNV. Dkt. 40, FAC ¶ 8; Dkt. 1, Compl., Exh. 7. On January 25,

2017, Credit Control requested Stewart’s credit report from Experian, a consumer

reporting agency. FAC ¶ 18; Compl., Exh. 6. On February 3, 2017, Credit Control sent

Stewart a letter informing him that his “account [had] been purchased by LVNV

Funding LLC” and had been assigned to Credit Control for collection. FAC ¶ 26;

Compl., Exh. 7 (listing “Capitol One N.A.” as the “Original Creditor”).

      Stewart determined on March 5, 2018 that “his credit report had been pulled”

by Credit Control. FAC ¶ 24. Acting pro se, Stewart then filed this multi-count lawsuit

against Credit Control, Resurgent Capital Services, L.P., Experian, and LVNV,

alleging violations of the FCRA, 15 U.S.C. § 1681, et seq. (against all defendants) and

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (against

LVNV only). In Count I of his FAC, which is directed solely at Credit Control, Stewart




                                           2
   Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 3 of 9 PageID #:1083




alleges that Credit Control violated the FCRA because it did not have a “permissible

purpose” for obtaining his credit report. Id. ¶ 50. Credit Control now moves to dismiss

Count I of Stewart’s complaint for failure to state a claim. Dkt. 106, at 1.

                                 LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal punctuation omitted).

Documents attached to a complaint are considered part of the complaint. Fed. R. Civ.

P. 10(c).

       As the Seventh Circuit has explained, this rule “reflects a liberal notice

pleading regime, which is intended to ‘focus litigation on the merits of a claim’ rather

than on technicalities that might keep plaintiffs out of court.” Brooks v. Ross, 578

F.3d 574, 580 (7th Cir. 2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514

(2002)). Where a case is brought by a pro se plaintiff, the district court must construe

the complaint “liberally and hold [the pro se plaintiff] to a less stringent standard

than formal pleadings drafted by lawyers.” Bridges v. Gilbert, 557 F.3d 541, 546 (7th

Cir. 2009).

       But even under the less-stringent standard for pro se plaintiffs, a complaint

still “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting




                                             3
  Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 4 of 9 PageID #:1084




Twombly, 550 U.S. at 570). These allegations “must be enough to raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555. In evaluating a motion to

dismiss, the Court must accept as true the complaint’s factual allegations and draw

reasonable inferences in the plaintiff’s favor. Ashcroft v. al-Kidd, 563 U.S. 731, 742

(2011). But although factual allegations are assumed to be true, mere legal

conclusions are not. Iqbal, 556 U.S. at 678-79. Either way, a plaintiff “can plead

himself out of court by including factual allegations that establish that the plaintiff

is not entitled to relief as a matter of law.” O’Gorman v. City of Chicago, 777 F.3d

885, 889 (7th Cir. 2015).

                                      ANALYSIS

      Enacted in 1970, the FCRA was intended “to ensure fair and accurate credit

reporting, promote efficiency in the banking system, and protect consumer privacy.”

Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007). To that end, the FCRA imposes

civil liability for anyone who willfully or negligently obtains a consumer’s credit

report for a purpose not authorized under the statute. 15 U.S.C. §§ 1681b(f), 1681n(a),

1681o(a). Impermissible uses of a consumer’s credit report include the evaluation of

a person associated with a corporate opponent in litigation; the harassment of an

adversary; or to discuss a person’s financial issues among coworkers. See, e.g., Ippolito

v. WNS, Inc., 864 F.2d 440, 450 (7th Cir. 1988); Heath v. Credit Bureau of Sheridan,

Inc., 618 F.2d 693, 696 (10th Cir. 1980); Doe v. Saftig, 2011 WL 1792967, at *7 (E.D.

Wis. May 11, 2011).

      It is, however, a “complete defense to a claim under Section 1681b” if a party




                                           4
   Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 5 of 9 PageID #:1085




has a “permissible purpose” for obtaining a consumer’s credit report. Betz v. Jefferson

Capital Systems, LLC, 68 F. Supp. 3d 130, 133 (D.D.C. 2014). Numerous permissible

purposes are enumerated in the FCRA; these include that a person or entity can

permissibly obtain a consumer’s credit report if the requestor “intends to use the

information in connection with a credit transaction involving the consumer . . . and

. . . involving the . . . review or collection of an account[ ] of the consumer.” 15 U.S.C.

§ 1681b(a)(3)(A) (emphasis added). The “review or collection of an account” includes

“a debt collector’s attempt to collect a debt.” Braun v. United Recovery Systems, LP,

14 F. Supp. 3d 159, 166 (S.D.N.Y. 2014).

       Collection of a debt by a debt collector, therefore, is a “permissible purpose” for

obtaining a consumer’s credit report under the FCRA. See Miller v. Wolpoff &

Abramson, LLP, 309 Fed. App’x 40, 43 (7th Cir. 2009) (nonprecedential disposition)

(obtaining a credit report on behalf of an owner of a debt is a permissible purpose

under the FCRA). Although there appears to be a paucity of published Seventh

Circuit cases construing § 1681b(a)(3)(A) in the context of a debt-collection attempt,

numerous decisions from other courts accord with the nonprecedential disposition in

Miller. See, e.g., Ramirez v. Mandarich Law Grp., LLP, 2019 WL 1426015, at *2 (N.D.

Ill. Mar. 29, 2019) (defendant was “right that obtaining a credit report in connection

with the collection of a debt is permissible under the FCRA”); Smith v. John P. Frye,

P.C., 2011 WL 748363, at *3 (N.D. Ill. Feb. 24, 2011) (“Atlantic Credit referred

Smith’s account to Frye, a debt collector under the FCRA. Therefore Frye had a

permissible purpose for obtaining Smith’s credit report”) (internal citation omitted);




                                            5
    Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 6 of 9 PageID #:1086




Criddell v. Transunion, LLC, 2010 WL 1693093, at *4 (N.D. Ill. Apr. 27, 2010)

(“Because Torres was acting as a debt collection agency, it had a legitimate reason to

obtain Criddell’s credit report, and he has failed to state a claim that Torres acted

unlawfully under the FCRA”); Thomas v. U.S. Bank, N.A., 325 F. App’x 592, 593 (9th

Cir. 2009) (“requesting a credit report with the intent to collect on a debt is among

the ‘permissible purposes’ listed in the FCRA”); Trinh v. Weltman, Weinberg & Reis

Co., L.P.A., 2012 WL 5824799, at *2 (N.D. Ind. Nov. 14, 2012) (obtaining a consumer’s

credit report for the purpose of collecting on an account “does not amount to a

violation of the FCRA because such use is authorized by statute as a permissible

purpose”).

       In resolving Credit Control’s motion to dismiss, the key question is whether

Stewart has adequately alleged that Credit Control had no permissible purpose for

obtaining his credit report. Stewart admits that Credit Control is a “debt collector.”

This admission is well-founded, because the documents Stewart attached to the

complaint show clearly that Credit Control obtained Stewart’s credit report to collect

on a debt.1 FAC ¶ 8; Compl., Exh. 7. But Stewart nonetheless maintains that Credit

Control did not have a “permissible purpose” for obtaining his credit report. FAC ¶

50.




1The FAC refers to exhibits that were not actually attached to the FAC; rather, Stewart
previously included them as attachments to his original complaint (Dkt. 1). Because the
exhibits are central to the claims set forth in the FAC, the Court may properly consider these
exhibits in resolving the motion to dismiss. See Williamson v. Curran, 714 F.3d 432, 436 (7th
Cir. 2013) (“[W]e have taken a broader view of documents that may be considered on a motion
to dismiss, noting that a court may consider, in addition to the allegations set forth in the
complaint itself . . . documents that are central to the complaint and are referred to in it.”)


                                              6
   Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 7 of 9 PageID #:1087




       Stewart’s allegation runs into the legal brick wall laid out above: obtaining a

consumer’s credit report to help collect a debt is a permissible purpose under the

FCRA. In this sense, then, Stewart’s conclusory allegation amounts to a “ ‘formulaic

recitation of the elements of [his] cause[s] of action’ ” that, without more, fails to state

claim. See Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555); see also Betz,

68 F. Supp. 3d at 133 (“Although plaintiff may subjectively believe that defendant

obtained his credit report for some impermissible purpose, he must support that

belief with some factual allegations”); Pyle v. First Nat. Collection Bureau, 2012 WL

1413970, at *4 (E.D. Cal. Apr. 23, 2012) (granting motion to dismiss and holding that

“Plaintiff’s bare assertion that Defendant violated the FCRA, without providing a

factual basis for those assertions, does not sufficiently state a claim.”)

       Stewart’s allegation that he “never applied for credit with” Credit Control (FAC

¶ 25) is presumptively correct—but immaterial to the resolution of this motion. It is

“not necessary for [a plaintiff] to have had direct dealings with [a defendant]” for that

defendant to lawfully obtain a consumer report, provided the defendant obtained the

consumer report “in conjunction with its collection activities.” Hinkle v. CBE Grp.,

2012 WL 681468, at *3, (S.D. Ga. Feb. 3, 2012). Stewart’s allegation that he never

sought credit from Credit Control has nothing to do with whether Credit Control

violated the FCRA when it pulled Stewart’s credit report.

       Stewart also contends that what Credit Control characterizes as its “soft pull”

of Stewart’s credit report (see Dkt. 107, at 1)) is not listed as a “permissible purpose”

under 15 U.S.C. § 1681b(a)(3)(A). Dkt. 121, at 4. Cf. Ramirez, 2019 WL 1426015, at *1




                                             7
  Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 8 of 9 PageID #:1088




(“The major difference between the two methods [i.e., ‘soft’ versus ‘hard’ credit

inquiries] is that hard credit inquiries, unlike soft inquiries, can be discovered by

third-parties accessing a consumer’s credit report for a period of two years after the

date the hard inquiry was made”). As explained above, however, Credit Control acted

with a permissible purpose when it obtained Stewart’s credit report to collect a debt.

There is no requirement that the FCRA exhaustively provide the details of every

method of obtaining a consumer credit report—what matters is whether the purpose

for the pull was permissible. In this case, it was.

      In the end, Stewart has failed to allege adequately that Credit Control is not a

debt collector nor that he did not in fact owe the debt that Credit Control was

attempting to collect. Because Credit Control is a debt collector and debt collection is

a permissible purpose for obtaining a consumer’s credit report under the FCRA,

Stewart has failed to state a claim against Credit Control. See Smith v. Encore

Capital Grp., Inc., 966 F. Supp. 2d 817, 823 (E.D. Wis. 2013) (collecting cases and

holding that obtaining a person’s credit report in the course of attempting to collect

the person’s debt is a “permissible purpose” under the FCRA).

                                   CONCLUSION

      Because a debt collector’s attempt to collect on a debt is a permissible purpose

for obtaining a consumer’s credit report under the FCRA, Credit Control’s motion to

dismiss is granted. Out of due deference to Stewart’s status as a pro se litigant, the

Court dismisses Count I of the FAC without prejudice. If he believes he can cure the

pleading deficiency identified in this opinion, Stewart has until June 5, 2020 to file a




                                           8
  Case: 1:18-cv-03916 Document #: 193 Filed: 05/08/20 Page 9 of 9 PageID #:1089




second amended complaint. If Stewart does not file an amended complaint by June 5,

2020, the dismissal will convert to a dismissal with prejudice of Count I of the First

Amended Complaint.

SO ORDERED.

Date: May 8, 2020
                                              JOHN F. KNESS
                                              United States District Judge




                                          9
